United States Court of Appeals
                       For the First Circuit

No. 18-2001

  IN RE: TELEXFREE, LLC; TELEXFREE, INC.; TELEXFREE FINANCIAL,
                              INC.,

                              Debtors.


   STEPHEN DARR, as Trustee of the Estates of TelexFree, LLC,
         TelexFree, Inc., and TelexFree Financial, Inc.,

                        Plaintiff, Appellee,

                                 v.

        RITA DOS SANTOS, individually and as putative class
   representative; MARIA MURDOCH, individually and as putative
 class representative; ANGELA BATISTA-JIMENEZ, individually and
      as putative class representative; ELISANGELA OLIVEIRA,
   individually and as putative class representative; DIOGO DE
    ARAUGO, individually and as putative class representative,

                            Defendants.

              PLAINTIFFS' INTERIM EXECUTIVE COMMITTEE,

                    Interested Party, Appellant.


                            ERRATA SHEET

     The opinion of this Court, issued on October 29, 2019, is
amended as follows:
     On page 11, footnote 3, line 6 of the footnote, replace
"claims" with "claim".